DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C, figs. 8-11, in the reply filed on 12/8/2021 is acknowledged. Applicant has cancelled claims 1-10,17-20 and added new claims 21-34. Applicant stated that claims 11-16, 21-34 read on the elected species C, figs. 8-11. 
Information Disclosure Statement
The IDS filed on 9/2/2020 has been considered with one exception in that reference US 20160330093 A1 as cited is incorrect. US 20160330093 A1 belongs to Fletcher et al. and it is of unrelated invention, e.g. USER INTERFACE THAT PROVIDES A PROACTIVE MONITORING TREE WITH STATE DISTRIBUTION RING. Thus, the reference has not been considered and is crossed out. 
Allowable Subject Matter
Claims 11-16, 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose or render obvious, trimming shears to cut one or more claws of an animal as claimed in detail. 
 	The following are the closest prior arts to the claimed invention: Choi (US 20040205968 A1), Nelson (US 4228585 A), Yang et al. (KR 20180062085 A), and JP 
	Choi teaches a nail clipper but lacks the features of a guide slidably coupled to the first body and slidable linearly along a sliding axis that extends substantially parallel to the common plane, the guide having a top surface substantially parallel to the common plane; a bottom surface opposite the top surface, the bottom surface substantially parallel to the common plane; and a plurality of apertures extending through the guide from the top surface to the bottom surface, each aperture of the plurality of apertures having a different size to receive the one or more claws.
	Nelson teaches an animal nail clipper but lacks the features of the second body having a second cutting portion (noting that there is only one cutting portion 20); the guide slidable linearly along a sliding axis that extends substantially parallel to the common plane. 
	Yang et al. teach toenail clippers for pet but lacks the features of a guide slidably coupled to the first body and slidable linearly along a sliding axis that extends substantially parallel to the common plane, the guide having a top surface substantially parallel to the common plane; a bottom surface opposite the top surface, the bottom surface substantially parallel to the common plane; and a plurality of apertures extending through the guide from the top surface to the bottom surface, each aperture of the plurality of apertures having a different size to receive the one or more claws. 
	JP 6459117 B2 teaches an animal nail clipper but lacks the features of the guide slidably coupled to the first body and slidable linearly along a sliding axis that extends substantially parallel to the common plane, the guide having a top surface substantially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Son T Nguyen/Primary Examiner, Art Unit 3643